DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	The terminal disclaimer filed on 05/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 08/23/2017 (see Date of Continuation on BIB) has been reviewed and is accepted.  The terminal disclaimer has been approved by the USPTO office on 05/06/2022.

Response to Arguments
4.          	Applicant's Remarks/Arguments filed 05/06/2022, have been fully considered but they are not persuasive.

5.	Applicant amended claims 1 and 9.
6.	Applicant canceled claims 6 and 14.
In response to applicant’s Remarks/Arguments in claims 1, 9 and 17 indicated that Chen and Koskinen fail to teach each element of amended claim 1, namely "receiving, by the terminal device, a system message or a network configuration message, wherein the system message or the network configuration message comprises information for determining the serving cell of the terminal device." on page 8, lines 4-8.  Examiner respectfully disagrees with the applicant arguments.
Chen indeed teaches the system information, paging, mobility of a cell reselection scheme, allocating the UE with an identifier unique in some tracking area that applied between the terminal device and the network device (paragraph 0005]), and (paragraph [0006]) teaches the operations which can be performed in the RRC Connected state that provide the RRC connection and reacquire the paging area configured by the network, which include: providing the UE with an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) connection, storing context information of the UE at the E-UTRAN side, being able to obtain a cell serving the UE and allocate the UE in the cell with a Cell-Radio Network Temporary Identifier (C-RNTI) at the E-UTRAN, transmitting and receiving data between the network and the UE using the C-RNTI, mobility of a network control, measuring an adjacent cell, performing sidelink communication, notifying and monitoring a sidelink discovery (a D2D discovery), and supporting following operations at a Packet Data Convergence Protocol (PDCP) layer, a Radio Link Control (RLC) layer, or a Media Access Control (MAC) layer: transmission and reception of data between the UE and the network, listening to a control signaling channel for a shared data channel to check whether there is transmission allocated for the UE over the shared data channel by the UE, reporting channel quality information and feedback information to the base station by the UE, and controlling a DRX periodicity by the base station, where the DRX periodicity is configured according to an activity level of the power-saving and the resource utilization ratio of the UE.
	Chen (paragraph [0011]) teaches receiving, by the UE in a connected state, a configuration strategy transmitted by a base station, where the configuration strategy is a judgment rule for the UE to enter an inactive state; and entering, by the UE, the inactive state from the connected state according to the configuration strategy which reads on receiving, by the terminal device, a system message.  
Moreover, Chen (paragraph [0018]) teaches before the UE in the connected state receives the configuration strategy transmitted by the base station, the method further includes: transmitting, by the UE, a request message to the base station to request for being allowed to enter the inactive state which means the terminal device may receive the system message.  Further Chen (paragraph [0031]) teaches the base station receives the request transmitted by the target base station to obtain the context of the UE, the method further includes: forwarding, by the base station, the context of the UE to the target base station.  Chen clearly teaches the receiving unit is configured to received the configuration strategy transmitted by the base station on the UE in the connected state by: receiving the configuration strategy via a connection setup command in a connection setup procedure with the base station; or receiving the configuration strategy via a connection reconfiguration command; or receiving the configuration strategy via handover signaling in a handover procedure, which means receiving the configuration message includes the information for handing over (see paragraph [0044]).
Furthermore, Chen teaches the UE can transmit a request message to the base station to request for being allowed to enter the inactive state so that the base station configures the UE with the configuration strategy for the UE to enter the inactive state on its own initiative, in response to the request message.  Chen also teaches the UE can receive the configuration strategy transmitted by the base station in the following implementations, in which reads on a system message or a network configuration message (paragraphs [0092-0093]).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131. The examiner can normally be reached 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL T VU/Primary Examiner, Art Unit 2641